Citation Nr: 1129664	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-13 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1999 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2007, during the pendency of this appeal, the Veteran submitted his service treatment records (STRs) and waived his right to have the RO initially consider them.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In July 2010, the Board issued a decision denying several other claims the Veteran also had appealed - for service connection for bilateral hearing loss, right and left wrist disorders, and a left shoulder disorder.  Whereas the Board remanded this remaining claim for service connection for a cardiovascular disorder to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This additional development especially included having him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed cardiovascular disability or heart condition.  He had this VA compensation examination in August 2010, and the examiner submitted the report of her findings that same month.  In June 2011, based on the results of this examination and medical opinion, the AMC issued a supplemental statement of the case (SSOC) continuing to deny this remaining claim and returned the file to the Board for further appellate consideration of this claim.



FINDINGS OF FACT

There is no competent and credible evidence of record confirming the Veteran has a cardiovascular or heart disorder, let alone as a result of his military service, including the suspicions of a heart murmur while in service.  An echocardiogram during his August 2010 VA compensation examination, on remand, was normal, and both that test and the physical assessment of the Veteran, which also was normal, revealed no evidence of cardiac disease.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated by service and cardiovascular disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2004, prior to initially adjudicating his claim in January 2005, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

Note also that a subsequent March 2006 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, since providing that additional Dingess notice, the AMC has readjudicated his claim in the June 2011 SSOC - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured").

The U. S. Supreme Court has clarified that VCAA notice errors, including insofar as the timing of the notice, are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  And as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements and his service treatment records (STRs).  The RO obtained his VA treatment records and there is no indication of any additional records, such as private treatment records, which are not on file and therefore would need to be obtained and considered.  Also, on remand from the Board, the AMC arranged for a VA compensation examination in August 2010 for a medical nexus opinion concerning whether the Veteran has a cardiovascular disability or heart condition and, if confirmed that he does, whether it is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The VA compensation examiner designated to provide this examination and opinion did so; hence, there was compliance with this remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.


II.  Analysis-Entitlement to Service Connection for a Cardiovascular Disorder, Claimed as a Heart Condition

The Veteran contends he developed a heart condition during or as a result of his active duty service in Iraq.  The results of his August 2010 VA compensation examination, however, which included an echocardiogram as well as physical evaluation (assessment), were normal and show no evidence of cardiac disease.  Therefore, although there were indications of a heart murmur during his service, there is no competent and credible evidence that he has ever had any actual consequent disability since his separation from service, including since filing this claim, thereby precluding the granting of service connection on either a direct or presumptive basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether service connection is warranted, all potential theories of entitlement must be considered).  And inasmuch as there is no current heart disability, there is no disability to relate or attribute to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  


Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's STRs show an ensendo/decrescendo murmur over the aorta and radiating to the axilla, worse on exhalation.  See May 2003 STR.  Most fundamental to this claim, though, is that he establishes he has an underlying disability.  Having experienced a relevant symptom or condition during his service is not enough as there also has to be consequent disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist, unless the condition claimed is readily amenable to lay diagnosis.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the claims file does not contain any medical record diagnosing an actual cardiovascular disorder of any type, despite the Veteran's assertions in support of his claim.  Rather, the August 2010 VA compensation examiner provided medical findings specifically discounting this notion.  Indeed, this VA examiner concluded there was no evidence of cardiac disease, and she based this conclusion on a normal physical assessment and normal echocardiogram.  In particular, she found no evidence of congestive heart failure, pulmonary hypertension, abnormal breath sounds or ischemic heart disease.

Absent evidence of current cardiovascular or heart-related disability, service connection is not possible because there is no present disability to attribute to the Veteran's military service - including to the heart murmur during service.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Certain conditions such as cardiovascular-renal disease, including hypertension, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, though, there simply is no competent and credible indication the Veteran had cardiovascular disease within one year of his discharge from service, meaning by August 2004, let alone to the required minimum compensable degree of at least 
10-percent disabling.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  Indeed, a June 2004 VA treatment record, so during this one-year presumptive period, objectively found no murmur appreciated either sitting or supine, with regular heart rate and rhythm, despite the Veteran's reported history of a murmur.  The June 2004 VA treating nurse practitioner also referred the Veteran for a chest X-ray and an electrocardiogram (EKG).  The chest X-ray indicated atherosclerotic changes in the aorta, but again, without providing any actual underling clinical diagnosis of any cardiovascular disease.  The EKG findings are not in the claims file, and even acknowledging the Veteran's unsubstantiated allegation that they revealed sinus bradycardia, the results of his more recent August 2010 VA compensation examination, which included an echocardiogram, so this type of comprehensive diagnostic testing, were entirely unremarkable and revealed no such abnormality.  Moreover, because the type of condition claimed (i.e., a heart disorder) is not the type of condition that is readily amenable to lay diagnosis or probative comment on its etiology, his lay statements and testimony concerning this are insufficient to overcome the results of his August 2010 VA compensation examination.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required diagnosis or nexus or linkage between the claimed disability and service).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(1) and (a)(2).  But certain disabilities like cardiovascular disease are inherently medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion regarding their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cardiovascular disorder.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.


ORDER

The claim for service connection for a cardiovascular disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


